     Case: 1:21-cv-00032-DMB-DAS Doc #: 27 Filed: 08/23/21 1 of 2 PageID #: 552




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                    ABERDEEN DIVISION

CHARLES JORDAN                                                                                     PETITIONER

V.                                                                           NO. 1:21-CV-00032-DMB-DAS

TRINA DAVIDSON BROOKS                                                                            RESPONDENT

                                        ORDER DENYING PETITIONER’S
                                          MOTION FOR DISCOVERY


         This matter comes before the Court on Petitioner’s motion [25] to conduct discovery in

this action filed under 28 U.S.C. § 2254.1 “A habeas petitioner, unlike the usual civil litigant in

federal court, is not entitled to discovery as a matter of ordinary course.” Bracy v. Gramley, 520

U.S. 899, 904 (1997). This is because,“[t]he guilt or innocence determination in state criminal

trials is a decisive and portentous event,” and “[f]ederal courts are not forums in which to

relitigate state trials.” Herrera v. Collins, 506 U.S. 390, 401 (1993) (citing Wainwright v. Sykes,

433 U.S. 72, 90 (1977); Barefoot v. Estelle, 463 U.S. 880, 887 (1983)) (internal citations

omitted).

         As such, a federal court’s role is ordinarily limited to a review of the state court’s record

–unless good cause exists to justify discovery. Good cause exists when a petitioner “establishes

a prima facie case for relief.” Harris v. Nelson, 394 U.S. 286, 290 (1969). When “specific

allegations before the court show reason to believe that the petitioner may, if the facts are fully

developed, be able to demonstrate that he is confined illegally and is therefore entitled to relief, it

is the duty of the court to provide the necessary facilities and procedures for an adequate

inquiry.” Id. at 300.


1
 Petitioner styled his filing as a “Request for a Subpoena,” but because the nature of the relief requested is that of
conducting discovery, the Court will construe it accordingly.
     Case: 1:21-cv-00032-DMB-DAS Doc #: 27 Filed: 08/23/21 2 of 2 PageID #: 553




       Rule 6 of the Federal Rules Governing Section 2254 Petitions, controls discovery in

habeas corpus proceedings, and echoes this holding, providing in pertinent part:

       (a) A judge may, for good cause, authorize a party to conduct discovery under the
       Federal Rules of Civil Procedure and may limit the extent of discovery. If necessary
       for effective discovery, the judge must appoint an attorney for a petitioner who qualifies
       to have counsel appointed under 18 U.S.C. §3006A.

       (b) A party requesting discovery must provide reasons for the request. The request
       must also include any proposed interrogatories and requests for admission, and must
       specify any requested documents.

See Rule 6, Rules Governing Section 2254 Cases (emphasis added). Discovery may thus

proceed only if the court, in its discretion and for good cause shown, grants leave to do so.

       The Fifth Circuit has addressed this issue:

       A federal habeas court must allow discovery and an evidentiary hearing only where a
       factual dispute, if resolved in the petitioner's favor, would entitle him to relief and the
       state has not afforded the petitioner a full and fair evidentiary hearing. Conclusionary
       allegations are not enough to warrant discovery under Rule 6 of the Federal Rules
       Governing § 2254 Petitions; the petitioner must set forth specific allegations of fact.
       Rule 6, which permits the district court to order discovery on good cause shown, does
       not authorize fishing expeditions.

Ward v. Whitley, 21 F 3d. 1355, 1367 (5th Cir. 1994) (citations omitted) (emphasis added).

Furthermore, “[t]he burden of showing the materiality of the information requested is on the

moving party.” Stanford v. Parker, 266 F. 3d 442, 460 (6th Cir. 2001) (See also Murphy v.

Johnson, 205 F.3d 809, 814 (5th Cir. 2000)).

       In the present case, the petitioner has not met this burden. Accordingly, the instant

motion [25] for discovery is DENIED.

       SO ORDERED, this the 23rd day of August, 2021.
                                               /s/ David A. Sanders    _______
                                               DAVID A. SANDERS
                                               UNITED STATES MAGISTRATE JUDGE




                                                 2
